  Case 1:95-cr-00058-LMB Document 46 Filed 06/22/20 Page 1 of 11 PageID# 440



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


  UNITED STATES OF AMERICA,
                                                       )
                                                       )
                                                               l:95-cr-58(LMB)
                                                       )
                                                       )
  LEWIS LEE aka STEVEN PANTOJA,'

                 Defendant.

                                   MEMORANDUM OPINION


        Through counsel, defendant Lewis Lee, also known as Steven Pantoja("defendant" or

"Pantoja") has filed an Emergency Motion for Compassionate Release ("Motion")in which he

 seeks to be released from prison because of his unique history, the coronavirus outbreak in his

 facility, and his underlying health conditions. The government opposes the Motion. For the

 reasons that follow,the Motion will be granted and defendant will be ordered released after a 14-

 day quarantine to begin his three-year term of supervised release, with the additional special

 condition that he remain in home confinement until January 24,2023,the date his term of

 incarceration would otherwise have expired.

                                                 I.

        Defendant, who is 46 years old, has been incarcerated for almost 30 years as a result of

two acts committed when he was 16 and 20 years old. Defendant had an extremely difficult

 childhood, obtained only a fourth-grade level education, and never learned to read or write. Id

Pantoja reports that he began drinking alcohol when he was only eight years old, and started



'Defendant's legal name is Steven Pantoja; however, before his incarceration, defendant used
the alias "Lewis Lee," which has been used in lieu of defendant's legal name on a variety of
official documents, including in this matter.
Case 1:95-cr-00058-LMB Document 46 Filed 06/22/20 Page 2 of 11 PageID# 441
Case 1:95-cr-00058-LMB Document 46 Filed 06/22/20 Page 3 of 11 PageID# 442
Case 1:95-cr-00058-LMB Document 46 Filed 06/22/20 Page 4 of 11 PageID# 443
Case 1:95-cr-00058-LMB Document 46 Filed 06/22/20 Page 5 of 11 PageID# 444
Case 1:95-cr-00058-LMB Document 46 Filed 06/22/20 Page 6 of 11 PageID# 445
Case 1:95-cr-00058-LMB Document 46 Filed 06/22/20 Page 7 of 11 PageID# 446
Case 1:95-cr-00058-LMB Document 46 Filed 06/22/20 Page 8 of 11 PageID# 447
Case 1:95-cr-00058-LMB Document 46 Filed 06/22/20 Page 9 of 11 PageID# 448
Case 1:95-cr-00058-LMB Document 46 Filed 06/22/20 Page 10 of 11 PageID# 449
Case 1:95-cr-00058-LMB Document 46 Filed 06/22/20 Page 11 of 11 PageID# 450
